UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 STEVEN MARSHALL,

                                 Plaintiff,
                                                             No. 18-CV-6673 (KMK)
                       v.
                                                               OPINION & ORDER
 THOMAS GRIFFIN, et al.,

                              Defendants.



Appearances:

Steven Marshall
Napanoch, NY
Pro se Plaintiff

Jennifer R. Gashi, Esq.
State of New York Office of the Attorney General
White Plains, NY
Counsel for Defendants

KENNETH M. KARAS, United States District Judge:

       Plaintiff Steven Marshall (“Plaintiff”), currently incarcerated at Eastern Correctional

Facility, brings this pro se Action, pursuant to 42 U.S.C. § 1983, against Defendants regarding

incidents that occurred at Green Haven Correctional Facility (“Green Haven”).1 (See generally

Am. Compl. (Dkt. No. 45).) Before the Court is Moving Defendants’ Motion To Partially




       1
         “Defendants” refers to former Superintendent of Green Haven Thomas Griffin
(“Griffin”), former Deputy Superintendent for Security Thomas Wilkins (“Wilkins”), correction
Captain Thomas Melville (“Melville”), correction Lieutenant Shawn J. Murphy (“Murphy”),
correction Lieutenant William J. Primley (“Primley”), correction officer (“C.O.”) Joseph C.
Garcia (“Garcia”), C.O. Thomas A. Germano, Jr. (“Germano”), and C.O. Warren C. Freeman
(“Freeman”). (See Dkt.; Am. Compl.)
Dismiss the Amended Complaint (the “Motion”) pursuant to Federal Rule of Civil Procedure

12(b)(6). (See Not. of Mot. (Dkt. No. 51).)2 For the following reasons, the Motion is granted.

                                           I. Background

       A. Factual Background

       The following facts are drawn from Plaintiff’s Amended Complaint and are taken as true

for the purpose of resolving the Motion.

       Plaintiff was incarcerated at Green Haven at all relevant times. (Am. Compl. ¶ 5.) On

October 12, 2015, Plaintiff began submitting grievances complaining of “ongoing acts of abuse,

harassment, retaliation, and threats” from a subset of correction staff he refers to as the “Beat

Down/Goon Squad.” (Id. ¶ 28.) In that grievance, Plaintiff complained that a security officer

had bragged to Plaintiff that there was “a new fucking regime” in place and that he could “crack

[Plaintiff’s] fucking head wide open with [his] fucking stick and murder [him]” if he wanted to.

(Id. ¶ 30.) The grievance was logged in the Inmate Grievance Program (“IGP”) on October 22,

2015. (Id. ¶ 32.) Plaintiff alleges that Defendant Griffin responded on December 3, 2015,

finding claims of this misconduct and the existence of the “Beat Down/Goon Squad”

“unsubstantiated.” (Id. ¶ 33.) On March 30, 2016, Plaintiff received a decision from the Central

Office Review Committee (“CORC”) “denying” Plaintiff’s “requested actions” from his initial

grievance. (Id. ¶ 36.)




       2
        “Moving Defendants” refers to Defendants Griffin, Wilkins, Melville, and Primley.
The Motion does not seek dismissal of claims against Defendants Germano, Garcia, Freeman,
and Murphy. Moving Defendants seek dismissal of only Counts Five and Six from the Amended
Complaint. (See Moving Defs.’ Mem. of Law in Supp. of Mot. (“Moving Defs.’ Mem.”) 1 n.1
(Dkt. No. 52).)


                                                  2
       On April 1 and 6, 2016, Griffin allegedly responded to other grievances filed by Plaintiff,

which pertained to unauthorized interference with Plaintiff’s “inmate prison account” and

obstruction of Plaintiff’s “rights to seek redress” of his various grievances. (Id. ¶¶ 37–38.) It is

unclear from the Amended Complaint what exactly Griffin’s determinations were on these

grievances. (See id. ¶¶ 37–38.) According to Plaintiff, by April 25, 2016, he had over 11

grievances pending in Green Haven’s IGP. (Id. ¶ 39.)

       On April 25, 2016, Plaintiff was allegedly attacked by Defendants Garcia and Germano.

(Id. ¶ 40.) According to Plaintiff, he had returned to his housing block, the “E-Block,” after

eating his breakfast, when he encountered Garcia, who was blocking the entrance to the housing

block’s front doorway. (Id. ¶¶ 41–42.) Garcia instructed Plaintiff to wait downstairs on the

housing block’s “lower tier level flats area.” (Id. ¶ 42.) Plaintiff was allegedly complying with

all of Garcia’s instructions when Plaintiff noticed that Germano was also in the area and gave a

“type of head nod” to Garcia. (Id. ¶¶ 43–44.) Garcia then gave Plaintiff a “Direct-Order” to face

the wall and put his hands on it. (Id. ¶ 47.) Plaintiff did so. (Id. ¶ 48.) Garcia stood behind

Plaintiff and allegedly removed Plaintiff’s religious head covering. (Id. ¶ 49.) Plaintiff then felt

someone place a plastic bag over his head from behind him. (Id. ¶ 51.) Garcia grabbed Plaintiff

and put him in a choke hold while Plaintiff attempted to take the plastic bag off his head. (Id.

¶¶ 52–53.) Meanwhile, Germano restrained Plaintiff’s left arm to prevent Plaintiff from being

able to take the plastic bag off. (Id. ¶ 53.) Garcia also yelled at Plaintiff, commenting that he

“like[d] filing lawsuits and grievances against staff” and using racial slurs. (Id. ¶¶ 54, 56–57.)

Plaintiff passed out, and when he woke up, he saw Garcia standing above him. (Id. ¶ 58.)

Plaintiff saw “at least two other” unidentified correction officers standing nearby, all of whom

had their batons out in a “threatening fighting stance.” (Id. ¶ 60.) At this point, Plaintiff realized



                                                  3
that someone had placed his religious covering underneath his pants, partially inside his anus.

(Id. ¶¶ 61–62.) The correction officers laughed at him and continued to call him names until

Plaintiff managed to leave and return to his housing block. (Id. ¶¶ 66–74.) Although Plaintiff

was too fearful to file a grievance about the incident immediately after it occurred, Plaintiff did

write to New York Governor Andrew Cuomo, then-President Barack Obama, and other elected

officials and advocacy groups about the incident. (Id. ¶¶ 74, 76–78.) Plaintiff came to learn that

Garcia and Germano were allegedly members of the “Beat Down/Goon Squad,” a subset of

correction officers that repeatedly abused inmates at Green Haven. (Id. ¶ 75.)

       On May 4, 2016, Plaintiff told his mental health counselor about the purported sexual

assault. (Id. ¶ 81.) The mental health counselor reported it, in accordance with the Prison Rape

Elimination Act (“PREA”), and subsequently, Plaintiff was taken to Green Haven’s clinic to be

interviewed. (Id. ¶¶ 81–82.) Plaintiff told the medical provider about the incident but felt

intimidated by the presence of certain correction staff who allegedly stood inside the medical

examination room, all with their batons drawn, refusing to provide Plaintiff with any privacy.

(Id. ¶ 83.) Plaintiff was fearful that these staff members could be part of the “Beat Down/Goon

Squad.” (Id. ¶ 84.) Plaintiff alleges that, following this interview, he was taken back to his

housing location in E-Block and placed in a 72-hour confinement in retaliation for complaining

about the purported sexual assault. (Id. ¶ 86.) On May 5, 2016, Plaintiff wrote to Wilkins

complaining of this retaliatory period of “keeplock confinement.” (Id. ¶ 87.)

       Plaintiff alleges that, on May 6, 2016, Defendant Freeman appeared outside Plaintiff’s

assigned cell. (Id. ¶¶ 89, 91.) Freeman directed Plaintiff to come to the front of his cell, and

Plaintiff obeyed. (Id. ¶¶ 92–93.) Freeman then reached in through the bars and punched




                                                  4
Plaintiff in the face, causing Plaintiff to bleed from his lower lip. (Id. ¶ 94.) Plaintiff retreated to

the back of his cell, and Freeman walked away. (Id. ¶¶ 97–98.)

        On May 7, 2016, Plaintiff was released from his period of retaliatory confinement. (Id.

¶ 99.) On May 9, Plaintiff met with a physician to complain of right shoulder pain that he

continued to experience from the assault allegedly perpetrated by Garcia and Germano. (Id.

¶ 100.) Plaintiff underwent some medical examinations on May 11. (Id. ¶ 103.) Plaintiff alleges

that, following these examinations, he was once again placed in keeplock confinement. (Id.

¶ 105.) Although the Amended Complaint is unclear, Plaintiff appears to allege that he was

placed in confinement because he refused to make any alterations to his PREA complaint against

Garcia and Germano “at the direction[] of . . . Wilkins and Primley.” (Id.) However, Plaintiff

also alleges that it was an unidentified sergeant who brought Plaintiff down to the clinic to try to

coerce him to make these changes. (Id.)

        Plaintiff alleges that he continued to experience abuse and harassment in the E-Block.

(Id. ¶¶ 107–09.) On May 12, 2016, Plaintiff filed another grievance addressed to Wilkins,

complaining of the second period of retaliatory confinement that he experienced. (Id. ¶ 110.)

Plaintiff also submitted more grievances regarding Garcia, Gremano, and Freeman’s conduct.

(Id. ¶ 111.) According to Plaintiff, Wilkins continued to ignore these grievances. (Id. ¶ 113.)

        Plaintiff alleges additional instances of purportedly retaliatory threats and encounters

with certain Defendants. For example, Plaintiff alleges that on May 17, 2016, Garcia and

another unidentified security officer “confronted” Plaintiff when he had left his housing block to

attend a mandatory “callout appointment.” (Id. ¶ 114.) Garcia threatened to “get even” with

Plaintiff for filing the grievance against him. (Id. ¶ 115.) On June 1, 2016, Garcia and another

unidentified officer strip-searched Plaintiff in the corridor, forcing Plaintiff to strip down to his



                                                   5
underwear when Plaintiff was attempting to enter his housing block after receiving medication.

(Id. ¶ 116.)

        On June 14, 2016, Plaintiff was interviewed by Melville regarding the various incidents

of which Plaintiff had been complaining, including the purported sexual assault perpetrated by

Garcia and Germano. (Id. ¶¶ 118, 120.) Plaintiff claims that, although Melville knew they were

within earshot of other correction staff, he conducted the interview outside of the housing block.

(Id. ¶ 119.) Plaintiff asked Melville to assign him to a different housing block because he had

continued to suffer incidents of harassment and abuse. (Id. ¶¶ 121–22.) Plaintiff alleges that,

after this interview, he continued to suffer harassment and abuse, but does not specify what these

incidents were. (See id. ¶¶ 124–25.)

        On July 11, 2016, Melville allegedly returned to speak to Plaintiff again and once again

conducted Plaintiff’s interview within earshot of other correction staff. (Id. ¶ 126.) Melville

asked Plaintiff to stop making formal grievances regarding his staff members and informed

Plaintiff that he would consider moving Plaintiff out of the E-block. (Id. ¶¶ 130–31.) Two days

later, on July 13, 2016, Plaintiff was relocated to the “A-Block” on the “Westside” of Green

Haven. (Id. ¶¶ 132–33.)

        Plaintiff claims that his new cell contained a broken sink that constantly leaked water,

which affected his ability to sleep, his appetite, and his mental health. (Id. ¶ 134.) Plaintiff avers

that his mental health continued to deteriorate. (Id. ¶¶ 135–36.)

        On September 27, 2016, Plaintiff was placed in pre-hearing disciplinary confinement on a

charge of leaving his hot pot plugged into his cell’s outlet, creating a fire hazard. (Id. ¶ 137.)

Plaintiff avers that these charges were false and retaliatory. (Id.) Plaintiff avers that harassment

continued, but does not specify any particular incidents. (Id. ¶ 138.) In October 2016, Murphy



                                                  6
was designated as the hearing officer (“H.O.”) in charge of Plaintiff’s disciplinary hearing. (Id.

¶ 139.) Plaintiff believed that Murphy was retaliating against him for filing grievances about his

colleagues by placing him in pre-disciplinary confinement for an excessive period of time, and

Plaintiff subsequently began filing grievances about Murphy’s conduct. (Id. ¶ 140.) On October

13, 2016, Plaintiff was moved out of A-Block and returned to the E-Block, where he was

previously located. (Id. ¶ 141.) Plaintiff was allegedly confronted by Germano and forced to

“lock into” a cell which was covered with black soot. (Id. ¶ 142.) Plaintiff filed more grievances

about his purportedly retaliatory transfer back to the E-Block. (Id. ¶¶ 143–46.)

       On October 18, 2016, Wilkins responded to Plaintiff’s grievances, noting that there was

no evidence of retaliation. (Id. ¶ 147.) On October 21, 2016, Plaintiff was moved out of the E-

Block after apparently experiencing a panic attack and was relocated to the G-Block. (Id.

¶¶ 148–49.) Plaintiff avers that on October 31, he told Griffin about the ongoing retaliation he

was experiencing for filing his PREA complaint against Garcia and Germano. (Id. ¶ 149.)

Griffin allegedly responded that he was “well aware” of Plaintiff’s complaints. (Id. ¶ 150.) On

November 1, 2016, after approximately 36 days, Plaintiff was released from his pre-disciplinary

confinement and returned to the A-Block. (Id. ¶¶ 152–53.)

       Plaintiff’s disciplinary hearing began on November 16, 2016. (Id. ¶ 156.) During this

hearing, Plaintiff allegedly introduced “documentary evidentiary proof” that his hot pot had been

confiscated and destroyed on May 23, 2016, and that it would therefore have been impossible for

Plaintiff to possess a hot pot during the time in which he was charged with creating a fire in his

cell. (Id. ¶ 159.) Plaintiff avers that Murphy then “flew off into a violent and uncontrollable

rage,” berating Plaintiff. (Id. ¶ 160.) Murphy allegedly called Plaintiff a “big fucking cry baby,”

and mocked him for complaining about sexual assault. (Id. ¶ 161.) Murphy directed Plaintiff to



                                                 7
face the wall and then used his baton to beat Plaintiff’s buttocks and legs, injuring Plaintiff’s

testicles. (Id. ¶¶ 164–66.) Plaintiff was then returned to his housing cell. (Id. ¶ 167.) On

November 17, Plaintiff filed grievances about Murphy’s conduct. (Id. ¶¶ 168–69.)

       Plaintiff also claims that Moving Defendants had conspired to alter and obstruct

Plaintiff’s grievances about Garcia and Germano. (Id. ¶ 172.) Plaintiff claims that Primley

attempted to persuade Plaintiff and his medical provider to alter notations in Plaintiff’s medical

chart from early May 2016 pertaining to Plaintiff’s examination following the alleged assault

perpetrated by Garcia and Germano. (Id. ¶¶ 174–75.) Plaintiff alleges that, after further

coercion from Primley, he did alter his statements to medical staff to say that Garcia and

Germano merely conducted a pat frisk, which obstructed his ability to successfully use the prison

grievance system. (Id. ¶¶ 176–78.) Plaintiff also claims that Moving Defendants were aware of

his later grievances about Murphy’s conduct and refused to take any action. (Id. ¶¶ 180–82.)

Plaintiff claims that he continued to suffer unspecified acts of harassment and retaliation at

Green Haven. (Id. ¶¶ 183–84.)

       Based on the foregoing, Plaintiff seeks damages for ongoing physical pain, psychological

and emotional suffering, and certain personal losses. (Id. ¶ 195.) Plaintiff seeks compensatory

and punitive monetary damages from all Defendants. (Id. ¶ 224.) Although the Amended

Complaint alleges multiple counts against various Defendants, the only ones at issue in this

Motion are Counts Five and Six, which contend that Moving Defendants conspired to and did

violate Plaintiff’s rights under the First, Eighth, and Fourteenth Amendments. (Id. ¶¶ 216–23.)

       B. Procedural Background

       Plaintiff filed his initial Complaint on July 24, 2018 against Defendants and other former

defendants who have since been terminated. (See Compl. (Dkt. No. 1).) Plaintiff’s request to



                                                  8
proceed in forma pauperis (“IFP”) was granted on July 26, 2018. (See Dkt. No. 4.) On February

5, 2019, Defendants filed a Motion To Dismiss the Complaint. (See Dkt. No. 37.) However,

instead of opposing that Motion To Dismiss, Plaintiff filed the Amended Complaint. (See Am.

Compl.) The Amended Complaint omitted several individuals previously named as defendants.

(See id.) Plaintiff attached a letter to the Amended Complaint specifically noting that he

intended to remove them from the Action. (Id. at ECF 58.) Accordingly, the Court terminated

those individuals from the Action. (See Dkt. No. 50.)3 On June 7, 2019, after receiving a Pre-

Motion Letter from Moving Defendants, the Court set a briefing schedule for the instant Motion.

(See Dkt. No. 47.)

       Moving Defendants filed their opening papers on July 31, 2019. (See Not. of Mot.;

Moving Defs.’ Mem.) Plaintiff filed an Opposition on October 15, 2019. (See Pl.’s Mem. of

Law in Opp’n to Mot. (“Pl.’s Mem.”) (Dkt. No. 57).) Moving Defendants did not file a reply.

The Court deems the Motion fully submitted.

                                          II. Discussion

       A. Standard of Review

       The Supreme Court has held that although a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(alteration and quotation marks omitted). Indeed, Rule 8 of the Federal Rules of Civil Procedure

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft



       3
        As noted in Plaintiff’s letter, these individuals included Anthony J. Annucci
(“Annucci”), James Ferro (“Ferro”), Vernon Fonda (“Fonda”), Patrick Griffin (“P. Griffin”), and
Robert Johanemen (“Johanemen”). (See Am. Compl. ECF 58; Dkt. No. 50.)
                                                 9
v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Id. (alteration and quotation

marks omitted). Instead, a complaint’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been

stated adequately, it may be supported by showing any set of facts consistent with the allegations

in the complaint,” id. at 563, and a plaintiff must allege “only enough facts to state a claim to

relief that is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claims

across the line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also

Iqbal, 556 U.S. at 679 (“Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense. But where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—’that the pleader is entitled to relief.’” (citation omitted) (second alteration in

original) (quoting Fed. R. Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous

departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.”).

        In considering the Motion, the Court is required to “accept as true all of the factual

allegations contained in the [C]omplaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (same). And, the Court must

“draw[] all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res., Inc., 992

F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145

(2d Cir. 2012)). Where, as here, a plaintiff proceeds pro se, the Court must “construe[] [his

complaint] liberally and interpret[] [it] to raise the strongest arguments that [it] suggest[s].”



                                                   10
Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation marks omitted).

However, “the liberal treatment afforded to pro se litigants does not exempt a pro se party from

compliance with relevant rules of procedure and substantive law.” Bell v. Jendell, 980 F. Supp.

2d 555, 559 (S.D.N.Y. 2013) (quotation marks omitted); see also Caidor v. Onondaga County,

517 F.3d 601, 605 (2d Cir. 2008) (“[P]ro se litigants generally are required to inform themselves

regarding procedural rules and to comply with them.” (italics and quotation marks omitted)).

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks and citation omitted). When a plaintiff proceeds pro se, however, the Court may consider

“materials outside the complaint to the extent that they are consistent with the allegations in the

complaint.” Alsaifullah, 2013 WL 3972514, at *4 n.3 (quotation marks omitted), including

“documents that a pro se litigant attaches to his opposition papers,” Agu v. Rhea, No. 09-CV-

4732, 2010 WL 5186839, at *4 n.6 (E.D.N.Y. Dec. 15, 2010) (italics omitted), statements by the

plaintiff “submitted in response to [a] defendant’s request for a pre-motion conference,” Jones v.

Fed. Bureau of Prisons, No. 11-CV-4733, 2013 WL 5300721, at *2 (E.D.N.Y. Sept. 19, 2013),

and “documents either in [the] plaintiff[’]s possession or of which [the] plaintiff[] had

knowledge and relied on in bringing suit,” Chambers v. Time Warner, Inc., 282 F.3d 147, 153

(2d Cir. 2002) (quotation marks omitted).

       B. Analysis

       Moving Defendants seek dismissal of the Amended Complaint on grounds that Plaintiff

fails to state a First Amendment retaliation claim, that Plaintiff fails to state a conspiracy claim,



                                                  11
that any verbal threats or harassment attributed to Moving Defendants do not rise to a

constitutional violation, that Plaintiff fails to state an Eighth Amendment failure-to-protect claim

as to any Moving Defendant, that Plaintiff’s claim of obstruction of the grievance process is not

constitutionally cognizable, that Plaintiff fails to plausibly allege personal involvement of any

Moving Defendant, and that all Moving Defendants are entitled to qualified immunity. (See

generally Moving Defs.’ Mem.) The last argument, however, merely restates the case law on

qualified immunity and perfunctorily argues that it protects Moving Defendants. Accordingly,

the Court need not and does not consider this argument at this time. See Moore v. Westchester

County, No. 18-CV-7782, 2019 WL 3889859, at *2 n.2 (S.D.N.Y. Aug. 19, 2019) (refusing to do

the same); Thatcher v. New York State Dep’t of Corr. & Cmty. Supervision, No. 16-CV-2310,

2018 WL 5791973, at *6 n.5 (S.D.N.Y. Nov. 5, 2018) (same and further noting that the

defendants may raise it again later in the litigation). The Court addresses the other arguments as

needed.

            1. First Amendment Retaliation Claim

        “Prisoners have a constitutional right to petition the government, and it is a violation of

§ 1983 for prison officials to retaliate against prisoners for the exercise of that right.” Bartley v.

Collins, No. 95-CV-10161, 2006 WL 1289256, at *4 (S.D.N.Y. May 10, 2006) (citing, inter alia,

Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002)). To state a First Amendment retaliation

claim, Plaintiff must allege “(1) that the speech or conduct at issue was protected, (2) that

. . . [D]efendant took adverse action against . . . [P]laintiff, and (3) that there was a causal

connection between the protected conduct and the adverse action.” Holland v. Goord, 758 F.3d

215, 225 (2d Cir. 2014) (citation, alteration, and quotation marks omitted); see also Washington

v. Chaboty, No. 09-CV-9199, 2015 WL 1439348, at *9 (S.D.N.Y. Mar. 30, 2015) (same).



                                                   12
“[B]ecause virtually any adverse action taken against a prisoner by a prison official[ — ]even

those otherwise not rising to the level of a constitutional violation[ — ]can be characterized as a

constitutionally proscribed retaliatory act,” the Second Circuit has instructed district courts to

“approach prisoner retaliation claims with skepticism and particular care.” Dolan v. Connolly,

794 F.3d 290, 295 (2d Cir. 2015) (citation and quotation marks omitted); see also Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996) (“Retaliation claims by prisoners are prone to abuse

since prisoners can claim retaliation for every decision they dislike.” (citation and quotation

marks omitted)). Moving Defendants argue that Plaintiff’s time in keeplock confinement was

not the type of adverse action required for retaliation claims and that, even if it was, Plaintiff

fails to plausibly allege the causal connection between the confinement and Moving Defendants.

(See Moving Defs.’ Mem. 6–9.)

        An adverse action is any “retaliatory conduct that would deter a similarly situated

individual of ordinary firmness from exercising his or her constitutional rights.” Davis v. Goord,

320 F.3d 346, 353 (2d Cir. 2003) (citation and quotation marks omitted). In determining

whether a prison official’s conduct constitutes adverse action, “the court’s inquiry must be

tailored to the different circumstances in which retaliation claims arise, bearing in mind that

prisoners may be required to tolerate more than average citizens.” Id. (citation, quotation marks,

and alterations omitted). “[T]he test, however, is not whether [the] plaintiff himself was chilled

(if that were the standard, no plaintiff likely would prevail, for the very commencement of a

lawsuit could be used by [the] defendants to argue that the plaintiff was not chilled).” Id. at 354

(citation, alterations, and quotation marks omitted). It is plausible for keeplock confinement to

constitute an adverse action for claims of retaliation. See Lashley v. Wakefield, 367 F. Supp. 2d




                                                  13
461, 467 (W.D.N.Y. 2005) (determining that twenty days of keeplock confinement constituted

an adverse action) (collecting cases).

       Plaintiff appears to allege that he was placed in a 72-hour period of confinement on May

4, 2016, after he told his mental health counselor about Garcia and Germano’s purported sexual

assault, which triggered a PREA report. (See Am. Compl. ¶¶ 79, 83, 86–87.) He was released

from this “first” period of confinement on May 7, 2016. (Id. ¶ 99.) Although Moving

Defendants assume that there was only one alleged 72-hour period of retaliatory confinement,

(see Moving Defs.’ Mem. 8), Plaintiff goes on to allege that on May 11, 2016, he was placed in a

second 72-hour period of confinement after he underwent an x-ray for his right shoulder, (Am.

Compl. ¶¶ 104–05).4 Assuming all of Plaintiff’s allegations are true, Plaintiff appears to allege a

total of six days in confinement as retaliation for filing grievances and pursuing medical care

resulting from Garcia and Germano’s purported assault. “[Moving] Defendants notably do not

cite any caselaw for the proposition that being placed in confinement for six days cannot

constitute an adverse action, and indeed they cannot because the Second Circuit and lower courts

therein have found that being placed in keeplock or being otherwise confined is indeed an

adverse action.” Flood v. Cappelli, No. 18-CV-3897, 2019 WL 3778736, at *7 (S.D.N.Y. Aug.

12, 2019) (citations omitted); see also Gill v. Pidlypchak, 389 F.3d 379, 384 (2d Cir. 2004)

(holding that placing plaintiff in keeplock for three weeks was an adverse action); Lugo v. Van

Orden, No. 07-CV-879, 2008 WL 2884925, at *4–5 (S.D.N.Y. July 23, 2008) (stating that the

holding of Gill was not that confinement must have lasted for weeks and pointing out that “less”



       4
          There was also a third period of allegedly retaliatory confinement of 36 days prior to
Plaintiff’s disciplinary hearing. (Am. Compl. ¶ 152.) However, Plaintiff attributes this
particular form of retaliation to Murphy, who does not join in the instant Motion, and the Court
does not consider this confinement as part of the claims against Moving Defendants. (See id.
¶¶ 140, 152.)
                                                14
adverse action, such as being moved to a different housing unit, have been held to be sufficient

to state a claim for retaliation); Keesh v. Goord, No. 04-CV-271, 2007 WL 2903682, at *10

(W.D.N.Y. Oct. 1, 2007) (holding that placing plaintiff in keeplock for one day during which he

may have missed meals constituted an adverse action). The Court cannot conclude as a matter of

law that this is a de minimis act that does not constitute an adverse action that would not “deter a

similarly situated individual of ordinary firmness from exercising his or her constitutional

rights.” Davis, 320 F.3d at 353 (citation and quotation marks omitted).

       However, the Court does agree with Moving Defendants that Plaintiff has failed to

plausibly connect any retaliatory confinement to individual Moving Defendants. Section 1983

plaintiffs must plausibly allege a “causal connection” between the protected conduct and the

adverse action. Garcia v. Watts, No. 08-CV-7778, 2009 WL 2777085, at *11–12 (S.D.N.Y.

Sept. 1, 2009); see also Dawes v. Walker, 239 F.3d 489, 492 (2d Cir. 2001) (holding that the

allegations must be “sufficient to support the inference that the speech played a substantial part

in the adverse action” (citation, alteration, and quotation marks omitted)). To meet this burden,

Plaintiff must allege facts suggesting that the protected conduct was a “‘substantial or motivating

factor’ in the prison officials’ decision to take action against [him].” Smith v. Christopher, No.

06-CV-1196, 2008 WL 4283519, at *10 (N.D.N.Y. Sept. 18, 2008) (citing, inter alia, Mount

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)); see also Van Dunk v.

Brower, No. 11-CV-4564, 2013 WL 5970172, at *8 (S.D.N.Y. Nov. 7, 2013) (“The element of

intent [in a First Amendment retaliation claim] requires an assessment of what evidence, if any,

demonstrates that Defendants’ conduct ‘was motivated by or substantially caused by [Plaintiff’s]

exercise of free speech.’” (second alteration in original) (ultimately quoting Gagliardi v. Village

of Pawling, 18 F.3d 188, 194 (2d Cir. 1994))); Tomlins v. Vill. of Wappinger Falls Zoning Bd. of



                                                 15
Appeals, 812 F. Supp. 2d 357, 371 (S.D.N.Y. 2011) (same); cf. Washington v. Afify, 681 F.

App’x 43, 46 (2d Cir. 2017) (reinstating retaliation claim in part because there was evidence of

“retaliatory animus” where plaintiff alleged that officers confronted him directly about his

practice of filing grievances before they issued the allegedly false misbehavior report against

him).

        To begin, Plaintiff does not allege who assigned Plaintiff to confinement. For the first

72-hour period, Plaintiff simply alleges that he was taken to confinement after speaking to a

medical provider; the only named individual connected to this event is a Sergeant Neil Yando

(“Yando”), who is not a defendant in this Action. (See Am. Compl. ¶¶ 82–87.) For the second

72-hour period, Plaintiff alleges he was brought to confinement by an unidentified sergeant after

Plaintiff refused to change any details in his PREA report against Garcia and Germano. (Id.

¶ 105.) Although Plaintiff claims that he wrote to Wilkins to complain about the first period of

confinement, (id. ¶ 87), and that Primley was somehow behind the effort to get Plaintiff to

change his PREA medical report, (id. ¶ 105), Plaintiff does not allege that Wilkins or Primley

took any steps to facilitate either period of confinement. Griffin and Melville do not appear

anywhere in these particular allegations at all. (See generally id.) Moreover, any alleged

causation is even more tenuous under the circumstances alleged here because no grievance was

filed against any Moving Defendant at the time of Plaintiff’s allegedly retaliatory confinement,

and “[a]s a general matter, it is difficult to establish one defendant’s retaliation for complaints

against another defendant.” Hare v. Hayden, No. 09-CV-3135, 2011 WL 1453789, at *4

(S.D.N.Y. Apr. 14, 2011) (citing Wright, 554 F.3d at 274). Plaintiff appears to assume that

Moving Defendants would retaliate on behalf of Plaintiff’s grievances filed against Garcia and

Germano, but other than alleging that they are all DOCCS employees of varying seniority at



                                                  16
Green Haven, there is simply no plausible connection between Moving Defendants and

Plaintiff’s initial grievances. Accordingly, the retaliation claims against Moving Defendants are

dismissed. See Bryant v. Goord, No. 99-CV-9442, 2002 WL 553556, at *2 (S.D.N.Y. Apr. 12,

2002) (“The grievances that Plaintiff filed prior to the [confinement] at issue here did not involve

any [Moving] Defendants, therefore, there is no basis to assume that [Moving] Defendants

[facilitated confinement] against Plaintiff to retaliate for his filing grievances against other

correction[] officers.”); see also Ortiz v. Russo, No. 13-CV-5317, 2015 WL 1427247, at *11

(S.D.N.Y. Mar. 27, 2015) (dismissing retaliation claims where the plaintiff failed to allege “any

facts that would support a finding that” certain correction officers “were personally motivated”

by a “grievance they have no apparent connection with”) (collecting cases); Roseboro v.

Gillespie, 791 F. Supp. 2d 353, 369 (S.D.N.Y. 2011) (dismissing retaliation claim where the

plaintiff “failed to provide any basis to believe that [the defendant] retaliated for a grievance that

she was not personally named in”) (collecting cases).

           2. Eighth Amendment Failure-to-Protect Claim

       The Eighth Amendment, which prohibits cruel and unusual punishment, requires prison

officials to “take reasonable measures to guarantee the safety of inmates in their custody.”

Hayes v. N.Y.C. Dep’t of Corr., 84 F.3d 614, 620 (2d Cir. 1996) (citation omitted); see also

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (same). “Prison officials are liable . . . for harm

incurred by an inmate if they act with deliberate indifference to the inmate’s safety.” Price v.

Oropallo, No. 13-CV-563, 2014 WL 4146276, at *4 (N.D.N.Y. Aug. 19, 2014) (citation

omitted). To satisfy the deliberate indifference standard, a plaintiff must show that (1) “he is

incarcerated under conditions posing a substantial risk of serious harm,” and (2) “the defendant

prison officials possessed sufficient culpable intent.” Hayes, 84 F.3d at 620 (citing Farmer, 511



                                                  17
U.S. at 834). The first prong is objective and requires that prison officials provide inmates with

“basic human needs, one of which is ‘reasonable safety.’” Helling v. McKinney, 509 U.S. 25, 30,

33 (1993) (quoting DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 200 (1989)).

“The second prong of the deliberate indifference test, culpable intent, in turn, involves a two-tier

inquiry.” Hayes, 84 F.3d at 620. In particular, “a prison official has sufficient culpable intent if

he has knowledge that an inmate faces a substantial risk of serious harm[,] and he disregards that

risk by failing to take reasonable measures to abate the harm.” Id. (citation omitted).

       As the Supreme Court has made clear, “the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Farmer, 511 U.S. at 837; see also Price, 2014 WL 4146276, at *8

(explaining that to establish deliberate indifference, “a plaintiff must prove that the defendant

official actually knew of and disregarded an excessive risk of harm to the plaintiff’s safety”

(citation omitted)). A defendant’s knowledge can be established through “inference from

circumstantial evidence,” including “from the very fact that the risk was obvious.” Farmer, 511

U.S. at 842; see also Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013) (“Evidence that a risk

was obvious or otherwise must have been known to a defendant may be sufficient for a fact

finder to conclude that the defendant was actually aware of the risk.” (citation and quotation

marks omitted)).

       It is unclear on what grounds Plaintiff intends to assert a failure-to-protect claim against

Moving Defendants. Regardless, here, “it is unnecessary to decide whether [Plaintiff] has

satisfied the objective prong of Farmer because he has failed to satisfy the subjective prong” as

to any Moving Defendant. Parris v. N.Y. State Dep’t Corr. Servs., 947 F. Supp. 2d 354, 363

(S.D.N.Y. 2013) (citation and footnote omitted). That is, Plaintiff fails to allege that any Moving



                                                 18
Defendant “knew of and disregarded a particular risk to his safety.” Id. (citation omitted). To

the extent Plaintiff seeks to allege that Moving Defendants must have known about the existence

of the so-called “Beat Down/Goon Squad” simply because they hold supervisory positions, such

claims are dismissed. Simply holding a supervisory position at a correctional facility is

insufficient to create personal involvement in any specific constitutional violation. See Banks v.

Annucci, 48 F. Supp. 3d 394, 416 (N.D.N.Y. 2014) (“Where a defendant is a supervisory official,

a mere ‘linkage’ to the unlawful conduct through the ‘chain of command’ (i.e., under the

doctrine of respondeat superior) is insufficient to show his or her personal involvement in that

unlawful conduct.” (citations omitted)); see also Lara-Grimaldi v. County of Putnam, No. 17-

CV-622, 2018 WL 1626348, at *11 (S.D.N.Y. Mar. 29, 2018) (dismissing a defendant for lack of

personal involvement because, among other reasons, the complaint did not allege that the

defendant “interacted with . . . any of the [prison] employees responsible for” the allegedly

unconstitutional act); Samuels v. Fischer, 168 F. Supp. 3d 625, 636–37 (S.D.N.Y. 2016) (holding

that conclusory allegations that a defendant had knowledge of an allegedly unconstitutional act

are insufficient to show personal involvement and collecting cases).

       Nothing in the Amended Complaint alleges that any Moving Defendant “ha[d]

knowledge” that Garcia and Germano would attack Plaintiff in April 2016, that Freeman would

attack Plaintiff in May 2016, or that Murphy would attack Plaintiff during his disciplinary

hearing. Hayes, 84 F.3d at 620. Melville interviewed Plaintiff regarding Garcia and Germano’s

alleged attack after it had already happened. (Am. Compl. ¶ 119.) And Plaintiff does not allege

that, during that interview, he gave Melville any reason to know that Murphy would later attack




                                                19
Plaintiff during the disciplinary hearing.5 Although Plaintiff does allege that he told Melville

that he feared further abuse and harassment if he remained in E-Block, (id. ¶ 128), Plaintiff was

moved to A-Block two days after his second interview with Melville, (id. ¶ 132). Melville,

therefore, did not “disregard[]” Plaintiff’s concerns about his safety; in fact, he took action to try

to remove Plaintiff from these purported threats. Price, 2014 WL 4146276, at *8.6 Similarly,

Plaintiff’s grievances to Wilkins are alleged to be about his unnecessary confinement prior to

Plaintiff’s disciplinary hearing, (Am. Compl. ¶ 113), and not about any foreseeable risk of

substantial harm that Wilkins subsequently ignored.

       To the extent Plaintiff seeks to hold Griffin responsible for investigating and dismissing

as “unsubstantiated” Plaintiff’s general concern about rumors of the “Beat Down/Goon Squad,”

(Am. Compl. ¶¶ 32–33), these allegations do not sufficiently allege a failure to protect claim.

Generally, “an inmate’s communications about generalized safety concerns or vague concerns of

future assault by unknown individuals are insufficient to provide knowledge that the inmate is




       5
          In any event, based on Plaintiff’s allegations, Murphy spontaneously “flew off into a
violent and uncontrollable rage” during the disciplinary hearing. (Am. Compl. ¶ 160.) “Courts
routinely deny deliberate indifference claims based upon surprise attacks” such as this one.
Zimmerman v. Macomber, No. 95-CV-0882, 2001 WL 946383, at *5 (S.D.N.Y. Aug. 21, 2001)
(citations omitted).
       6
          Furthermore, other than the specifically articulated alleged attacks by Garcia, Germano,
Freeman, and Murphy, Plaintiff’s general claims of continued abuse and harassment are
conclusory and insufficiently pled. Plaintiff does not allege what kind of abuse or harassment he
suffered or who was involved or that he articulated more specific concerns to Melville. (See,
e.g., Am. Compl. ¶¶ 125, 128, 133.) Moreover, even if Plaintiff had specifically noted instances
of verbal abuse to Melville, general verbal threats and harassment, without more, are not
constitutional violations cognizable under § 1983. See Aziz Zarif Shabazz v. Pico, 994 F. Supp.
460, 474 (S.D.N.Y. 1998) (“[V]erbal harassment or profanity alone, unaccompanied by any
injury[,] no matter how inappropriate, unprofessional, or reprehensible it might seem, does not
constitute the violation of any federally protected right and therefore is not actionable under 42
U.S.C. § 1983.” (quotation marks omitted) (collecting cases)). Therefore, Melville still would
not have been put on notice of an impending, substantial risk of serious harm to Plaintiff.
                                                  20
subject to a substantial risk of serious harm.” Anselmo v. Kirkpatrick, No. 19-CV-0350, 2019

WL 2137469, at *4 (N.D.N.Y. May 16, 2019) (citations and quotation marks omitted); see also

Johnson v. Schiff, No. 17-CV-8000, 2019 WL 4688542, at *17 (S.D.N.Y. Sept. 26, 2019) (same).

Rather, a failure-to-protect claim requires the plaintiff “allege[] that he informed [the prison

official] about a specific fear of assault and [was] then assaulted.” Tubbs v. Venettozzi, No. 19-

CV-126, 2019 WL 2610942, at *5 (N.D.N.Y. June 26, 2019) (citation and quotation marks

omitted); see also Velez v. City of New York, No. 17-CV-9871, 2019 WL 3495642, at *4

(S.D.N.Y. Aug. 1, 2019) (“Those cases which have found officers potentially liable for failing to

prevent an attack involved clear and specific threats against an inmate.” (collecting cases)).

        It is possible for a plaintiff to “state a claim for deliberate indifference based on a failure

to protect him against a general risk of harm to all inmates at the facility.” Parris, 947 F. Supp.

2d at 363 (emphasis added). However, “[t]o do so, a plaintiff must allege that the defendants

knew of a history of prior . . . attacks similar to the one suffered by the plaintiff and that the

measures they should have taken in response to such prior attacks would have prevented the

attack on the plaintiff.” Id. (citation omitted). As mentioned above, no such allegations exist

here. At most, Plaintiff filed a grievance about certain vague, aggressive, threatening statements

he heard an unnamed correction officer make regarding a “new fucking regime.” (Am. Compl.

¶ 30.) However, Plaintiff does not allege that he informed Griffin or any other Moving

Defendant about attacks similar to the ones he experienced. “Therefore, [Plaintiff] has failed to

allege sufficient facts to state a claim that [Moving Defendants] were deliberately indifferent in

failing to protect him against a general risk of harm.” Parris, 947 F. Supp. 2d at 363–64 (citation

omitted); see also Blandon v. Aitchison, No. 17-CV-65, 2019 WL 1206370, at *7 (S.D.N.Y. Mar.

14, 2019) (“[I]n order to find that a plaintiff has sufficiently pled a claim for deliberate



                                                  21
indifference based on a failure to protect him against a general risk of harm to all inmates, courts

typically require specific allegations of a pattern of analogous [officer]-on-inmate attacks that

would make the attack suffered by the plaintiff foreseeable.” (collecting cases)). Accordingly,

any failure to protect claim against Moving Defendants is dismissed.

            3. Fourteenth Amendment Claim

        It is unclear whether, by invoking the Fourteenth Amendment in Counts Five and Six,

Plaintiff intended to assert due process claims against Moving Defendants. For the sake of

completeness, however, the Court addresses whether such a claim would be legally cognizable.

The Court construes Plaintiff’s allegations to suggest that Plaintiff claims his constitutional rights

were impeded by efforts to force Plaintiff to change the medical information he provided to

caretakers regarding Garcia and Germano’s alleged attack on Plaintiff. (See Am. Compl. ¶¶ 105,

173–78.) According to Plaintiff, because of Primley’s repeated insistence that Plaintiff change

his medical records regarding the attack, Plaintiff amended his medical records to say that Garcia

and Germano had merely conducted a pat frisk. (Id. ¶ 176.) This presumably hurt Plaintiff’s

credibility and spoiled evidence that would have been helpful in investigating Plaintiff’s

grievances about the incident. However, even if assumed true and sufficiently pled, such

allegations do not state a claim for a violation of Plaintiff’s constitutional rights.

        “It is well-established that inmates do not have a protected liberty interest in the

processing of their prison grievances.” Crichlow v. Fischer, No. 15-CV-6252, 2017 WL 920753,

at *7 (W.D.N.Y. Mar. 7, 2017) (citation omitted); see also Corley v. City of New York, No. 14-

CV-3202, 2017 WL 4357662, at *7 (S.D.N.Y. Sept. 28, 2017) (“[The p]laintiff did not have a

liberty interest to access the [prison] grievance program that would provide a basis for a

constitutional due process claim here.” (citations omitted)); Njasang Nji v. Heath, No. 13-CV-



                                                  22
200, 2013 WL 6250298, at *6 (S.D.N.Y. Dec. 2, 2013) (“[I]nmate grievance programs created

by state law are not required by the Constitution and consequently allegations that prison

officials violated those procedures does not give rise to a cognizable § 1983 claim.” (citation and

quotation marks omitted)); Mimms v. Carr, No. 09-CV-5740, 2011 WL 2360059, at *10

(E.D.N.Y. June 9, 2011), (“It is well-established that prison grievance procedures do not create a

due-process-protected liberty interest.” (citations omitted)), aff’d, 548 F. App’x 29 (2d Cir.

2013); Torres v. Mazzuca, 246 F. Supp. 2d 334, 342 (S.D.N.Y. 2003) (“Prison grievance

procedures do not confer any substantive right upon an inmate requiring the procedural

protections envisioned by the Fourteenth Amendment.” (citations omitted)). “Rather, in the

event that prison officials ignore a grievance that raises constitutional claims, the proper avenue

to seek relief is the course taken by [P]laintiff here: directly petitioning the government for

redress of his claims.” Harris v. Westchester Cty. Dep’t of Corrs., No. 06-CV-2011, 2008 WL

953616, at *5 (S.D.N.Y. Apr. 3, 2008) (collecting cases). Consequently, “courts regularly

dismiss claims brought to remedy alleged violations of inmate grievance procedures.” Martinez

v. Schriro, No. 14-CV-3965, 2017 WL 87049, at *3 (S.D.N.Y. Jan. 9, 2017) (citation, alteration,

and quotation marks omitted). Accordingly, any due process claim against Moving Defendants

based on purported interference with the grievance process is also dismissed.

           4. Conspiracy Claim

       “To prove a § 1983 conspiracy, a plaintiff must show: (1) an agreement between two or

more state actors or between a state actor and a private entity; (2) to act in concert to inflict an

unconstitutional injury; and (3) an overt act done in furtherance of that goal causing damages.”

Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999) (citation omitted); see also Corsini v.

Brodsky, 731 F. App’x 15, 19 (2d Cir. 2018) (same) (citing Ciambriello v. County of Nassau,



                                                  23
292 F.3d 307, 324–25 (2d Cir. 2002)). Plaintiff has failed to satisfy this standard.

       Plaintiff repeatedly refers to a “conspiracy” between various Defendants throughout his

Amended Complaint. (See generally Am. Compl.) But other than the fact that Moving

Defendants all work at Green Haven, Plaintiff alleges no facts to support an inference that

Moving Defendants were acting in concert in furtherance of a conspiracy to violate Plaintiff’s

constitutional rights.7 This is plainly insufficient to state a § 1983 conspiracy claim. See

Ciambriello, 292 F.3d at 325 (“[C]omplaints containing only conclusory, vague, or general

allegations that the defendants have engaged in a conspiracy to deprive the plaintiff of his

constitutional rights are properly dismissed . . . .” (citation and quotation marks omitted));

Thomas v. Demeo, No. 15-CV-9559, 2017 WL 3726759, at *12 (S.D.N.Y. Aug. 28, 2017)

(dismissing a § 1983 conspiracy claim because the complaint did not “provide even

circumstantial allegations that the alleged conspiracy existed, much less any details as to the

extent of the alleged agreement or how [the] [d]efendants collectively carried it out” (citation

omitted)); Scalpi v. Town of E. Fishkill, No. 14-CV-2126, 2016 WL 858925, at *5 (S.D.N.Y.

Feb. 29, 2016) (“Allegations of a conspiracy to violate civil rights must be pleaded with

specificity, and an otherwise invalid § 1983 claim cannot survive a motion to dismiss merely by

mentioning the word ‘conspiracy.’” (citation, alterations, and quotation marks omitted)); Zahrey

v. City of New York, No. 98-CV-4546, 2009 WL 1024261, at *11 (S.D.N.Y. Apr. 15, 2009)




       7
          Although the Court takes no position on the sufficiency of Plaintiff’s other allegations at
this time, the Court notes the contrast between Plaintiff’s generic allegations of a conspiracy
between Moving Defendants with, for example, the specific allegations that Garcia and Germano
engaged in communication with each other through body language before they both attacked
Plaintiff. (See Am. Compl. ¶¶ 44, 46, 51–53.)


                                                 24
(dismissing conspiracy claim where the plaintiff “provide[d] no evidence, absent the fact that the

[i]ndividual [d]efendants worked together, that . . . an agreement existed” (citations omitted)).8

                                           III. Conclusion

       For the foregoing reasons, Moving Defendants’ Motion To Partially Dismiss the

Amended Complaint is granted. Because this is the first adjudication of Plaintiff’s dismissed

claims, the dismissal is without prejudice. If Plaintiff wishes to file a second amended

complaint, Plaintiff must do so within 30 days of the date of this Opinion & Order. Plaintiff

should include within that second amended complaint all changes to correct the deficiencies

identified in this Opinion & Order that Plaintiff wishes the Court to consider. Plaintiff is advised

that the second amended complaint will replace, not supplement, the Amended Complaint. The

second amended complaint must contain all of the claims, factual allegations, and exhibits that

Plaintiff wishes the Court to consider. If Plaintiff fails to abide by the 30-day deadline, his

dismissed claims may be dismissed with prejudice. The Action will then proceed on the

remaining claims, i.e., the ones that were not addressed in the instant Motion.




       8
          Moreover, even assuming that there was a conspiracy to do something, at most Plaintiff
appears to allege that Moving Defendants conspired to stifle and obstruct Plaintiff’s use of the
IGP, which, as discussed above, does not underlie a legally cognizable constitutional claim. See
supra Section II.B.3. A requirement of a § 1983 conspiracy is that the defendants conspired to
“inflict an unconstitutional injury,” not simply any injury at all. Pangburn, 200 F.3d at 72
(emphasis added) (citation omitted).
                                                 25
       The Clerk of the Court is respectfully directed to terminate the pending Motion, (Dkt. No.

51 ), and mail a copy of this Opinion & Order to Plaintiff.

SO ORDERED.

Dated: March  ll_,  2020
       White Plains, New York




                                                 26
